Citation Nr: 0816551	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  07-06 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to May 1959.  
He died on January [redacted], 2006.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans Appeals' (Board) 
on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  The veteran served on active duty from June 1956 to May 
1959, and died on January [redacted], 2006.

2.  At the time of his death, the veteran was service-
connected for bilateral hearing loss, rated as 30 percent 
disabling effective July 6, 1979 and 100 percent effective 
April 19, 1996.

3.  The veteran died more than 5 years following his 
separation from active service, and was not receiving or 
entitled to receive compensation at the 100 percent rate for 
the 10-year period immediately preceding his death.




CONCLUSION OF LAW

The criteria for an award of DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. §§ 1318, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.22 (2007); Ruiz v. Gober, 10 Vet. App. 352 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are not in dispute, and may be briefly 
summarized.  The veteran served on active duty from June 1956 
to May 1959.  He filed his original claim of service 
connection for bilateral hearing loss by means of a VA Form 
21-526 (Veteran's Application for Compensation or Pension) on 
July 6, 1979.

An RO rating decision dated October 1979 granted service 
connection for bilateral hearing loss, and assigned an 
initial 30 percent evaluation effective July 6, 1979.  RO 
rating decisions in March and December 1981 denied increased 
rating claims.  The veteran did not appeal any of these 
determinations, and they are final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979-81).

On April 19, 1996, the RO received correspondence written by 
the veteran and his representative raising a claim for an 
increased rating for the veteran's bilateral hearing loss.  
An RO rating decision dated May 1996 awarded a 100 percent 
disability rating effective April 19, 1996.  The veteran was 
notified of this decision by letter dated June 11, 1996, but 
he did not initiate an appeal with respect to the effective 
date of award assigned.  The determination regarding the 
effective date of award, therefore, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995).  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) 
(a rating decision assigning an effective date of award 
becomes final if not appealed, and the only basis for 
challenging the effective date is a motion to revise the 
decision based on clear and unmistakable error (CUE)).

The veteran died on January [redacted], 2006.  At the time of his 
death, he was service-connected for bilateral hearing loss, 
rated as 30 percent disabling effective July 6, 1979 and 100 
percent effective April 19, 1996.

In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment 
of DIC to a surviving spouse in cases where a veteran's death 
was not service-connected, provided that the veteran was in 
receipt of or "entitled to receive" compensation at the 
rate of a 100 percent (total) rating due to service-connected 
disability for a period of at least five years from the date 
of his discharge or release from active duty, or for 10 or 
more years immediately preceding his death.

The appellant filed her claim for DIC benefits in January 
2006.  This was after VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, in January 
2000, to restrict the award of DIC benefits to cases where 
the veteran, during his or her lifetime, had established a 
right to receive total service-connected disability 
compensation for the period of time required by 38 U.S.C.A. 
§ 1318, or would have established such right but for CUE in 
the adjudication of a claim or claims.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In this case, the veteran was in receipt of a 100 percent 
disability rating for service connected bilateral hearing 
loss effective April 19, 1996.  He died more than 5 years 
following his separation from active service, and was not 
receiving or entitled to receive compensation at the 100 
percent rate for the 10-year period immediately preceding his 
death in January 2006.  Thus, the criteria for an award of 
DIC under 38 U.S.C.A. § 1318 have not been met.

The appellant primarily raises an equitable argument that the 
delimiting date should be waived in this case given that the 
veteran's death occurred three months short of the 10-year 
statutory time period.  The Board sympathizes with the 
appellant's argument and predicament.  However, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990).

The equitable issue raised by the appellant has already been 
addressed and decided in the case of Ruiz v. Gober, 10 Vet. 
App. 352 (1997).  In that decision, the United States Court 
of Appeals for Veterans Claims (Court) upheld a denial of an 
appellant's DIC claim under 38 U.S.C.A. § 1318 where the 
veteran died just 37 days short of the 10-year statutory 
requirement.  The Board is bound to follow this precedential 
decision. 

The Board further notes that the RO's previous determinations 
regarding the rate of compensation and effective dates of 
award are final and binding, and will be accepted as correct 
in the absence of CUE.  38 C.F.R. § 3.105(a).  CUE is a very 
specific and rare kind of "error" of fact or law that, had 
it not been made, would have manifestly changed the outcome 
at the time the decision was made.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

The record, however, does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  As the appellant has not raised this issue, the 
Board concludes that no further action or consideration is 
warranted as to this particular portion of the 38 U.S.C.A. 
§ 1318 analysis.

Finally, the appellant has argued that the veteran had been 
working in a protective employment environment well before 
the effective date of award assigned in this case.  She 
reports that he had not been engaged in substantially gainful 
employment since the mid-1980's and, as such, would have been 
entitled to an award of TDIU had he filed such a claim.  
While this may be true, this is tantamount to a 
"hypothetical claim" for entitlement, which is excluded 
from consideration under the version of 38 C.F.R. § 3.22 
applicable to this claim.  See Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373, 
1379-80 (Fed. Cir. 2003) (NOVA II). 

As the disposition of this claim is based on the law, and not 
the facts, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes a duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also defines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issue here on appeal.  The facts in this case 
are not in dispute, and the 10-year statutory delimiting date 
of 38 U.S.C.A. § 1318 precludes an award of DIC benefits in 
this case.  No amount of additional evidentiary development 
would change the outcome of this case; therefore no VCAA 
notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001) (VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the claimant).


ORDER

The claim of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


